                                                                                                       FILED
                                                                                              2019 Apr-24 PM 04:24
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

LARRY M. HENDERSON,                              )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )
                                                 )    Case No.: 5:18-cv-00134-SGC
SOCIAL SECURITY                                  )
ADMINISTRATION, Commissioner,                    )
                                                 )
       Defendant.                                )

                              MEMORANDUM OPINION1

       The plaintiff, Larry M. Henderson, appeals from the decision of the

Commissioner of the Social Security Administration (the “Commissioner”)

denying his applications for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”). Henderson timely pursued and exhausted

his administrative remedies, and the Commissioner’s decision is ripe for review

pursuant to 42 U.S.C §§ 405(g) and 1383(c)(3). For the reasons discussed below,

the Commissioner’s decision is due to be reversed and remanded.

I. Procedural History

       Henderson has a high school education and has previously worked as a

sandblaster and a cook. (Tr. at 84-85, 228). In his applications for DIB and SSI,


1
  The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 18).
                                                1
Henderson alleged he became disabled on October 1, 2014, as a result of

motorcycle accident injuries and a steel rod in his leg. (Id. at 227). After his

claims were denied, Henderson requested a hearing before an administrative law

judge (“ALJ”). (Id. at 128). Following a hearing, the ALJ denied Henderson’s

claims. (Id. at 10-17). Henderson was fifty-three years old when the ALJ issued

his decision. (Id. at 17, 102). After the Appeals Council denied review of the

ALJ’s decision (id. at 1-3), that decision became the final decision of the

Commissioner, see Frye v. Massanari, 209 F. Supp. 2d 1246, 1251 (N.D. Ala.

2001) (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)). Thereafter,

Henderson commenced this action. (Doc. 1). 2

II. Statutory and Regulatory Framework

      To establish eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). Furthermore, a DIB

claimant must show he was disabled between his alleged initial onset date and his

date last insured. Mason v. Comm’r of Soc. Sec., 430 F. App’x 830, 831 (11th Cir.

2
  The Appeals Council granted Henderson an extension of time to commence a civil action
seeking review of the Commissioner’s decision. (Tr. at 22).
                                          2
2011) (citing Moore v. Barnhart, 405 F.3d 1209, 1211 (11th Cir. 2005); Demandre

v. Califano, 591 F.2d 1088, 1090 (5th Cir. 1979)).             The Social Security

Administration (“SSA”) employs a five-step sequential analysis to determine an

individual’s eligibility for disability benefits.   20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

      First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. at §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the

claimant is engaged in substantial gainful activity, the Commissioner will find the

claimant is not disabled. Id. at §§ 404.1520(a)(4)(i) and (b), 416.920(a)(4)(i) and

(b). At the first step, the ALJ determined Henderson met the Social Security

Administration’s insured status requirements through June 30, 2015, and has not

engaged in substantial gainful activity since his alleged onset date of October 1,

2014. (Tr. at 12).

      If the claimant is not engaged in substantial gainful activity, the

Commissioner must next determine whether the claimant suffers from a severe

physical or mental impairment or combination of impairments that has lasted or is

expected to last for a continuous period of at least twelve months. 20 C.F.R. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii).    If the claimant does not have a severe

impairment or combination of impairments, the Commissioner will find the

claimant is not disabled. Id. at §§ 404.1520(a)(4)(ii) and (c), 416.920(a)(4)(ii) and

                                          3
(c). At the second step, the ALJ determined Henderson has the following severe

impairments: osteoarthritis and the residual effects of a leg fracture. (Tr. at 12).

      If the claimant has a severe impairment or combination of impairments, the

Commissioner must then determine whether the impairment or combination of

impairments meets or equals one of the “Listings” found in 20 C.F.R. Part 404,

Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

claimant’s impairment or combination of impairments meets or equals one of the

Listings, the Commissioner will find the claimant is disabled.             Id. at §§

404.1520(a)(4)(iii) and (d), 416.920(a)(4)(iii) and (d). At the third step, the ALJ

determined Henderson does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the Listings. (Tr.

at 12-13).

      If the claimant’s impairment or combination of impairments does not meet

or equal one of the Listings, the Commissioner must determine the claimant’s

residual functional capacity (“RFC”) before proceeding to the fourth step. 20

C.F.R. §§ 404.1520(e), 416.920(e). At the fourth step, the Commissioner will

compare an assessment of the claimant’s RFC with the physical and mental

demands of the claimant’s past relevant work. Id. at §§ 404.1520(a)(4)(iv) and (e),

416.920(a)(4)(iv) and (e). If the claimant is capable of performing his past relevant

work, the Commissioner will find the claimant is not disabled.             Id. at §§

                                          4
404.1520(a)(4)(iv), 416.920(a)(4)(iv).

       Before proceeding to the fourth step, the ALJ determined Henderson has the

RFC to perform a full range of light work.3 (Tr. at 13-15). At the fourth step, the

ALJ determined Henderson is not able to perform his past relevant work. (Id. at

15-16).

       If the claimant is unable to perform his past relevant work, the

Commissioner must finally determine whether the claimant is capable of

performing other work that exists in substantial numbers in the national economy

in light of the claimant’s RFC, age, education, and work experience. 20 C.F.R. §§

404.1520(a)(4)(v) and (g)(1), 416.920(a)(4)(v) and (g)(1). If the claimant is

capable of performing other work, the Commissioner will find the claimant is not

disabled. Id. at §§ 404.1520(a)(4)(v) and (g)(1), 416.920(a)(4)(v) and (g)(1). If

the claimant is not capable of performing other work, the Commissioner will find

the claimant is disabled. Id. at §§ 404.1520(a)(4)(v) and (g)(1), 416.920(a)(4)(v)

and (g)(1).

       At the fifth step, considering Henderson’s age, education, work experience,

and RFC, the ALJ determined there are jobs that exist in significant numbers in the

3
  Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds” and may require “a good deal of walking or standing . . . or
. . . involve[] sitting most of the time with some pushing and pulling of arm or leg controls.” 20
C.F.R. §§ 404.1567(b) and 416.967(b). A claimant must be able to do substantially all of these
activities to be considered capable of performing a full range of light work. Id. at §§
404.1567(b) and 416.967(b).
                                                5
national economy that Henderson can perform and that Medical-Vocational Rule

202.14 directed a finding of “not disabled.” (Tr. at 16). Therefore, the ALJ

concluded Brown is not disabled. (Id. at 16-17).

III. Standard of Review

      Review of the Commissioner’s decision is limited to a determination of

whether that decision is supported by substantial evidence and whether the

Commissioner applied correct legal standards. Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004).          A district court must review the

Commissioner’s findings of fact with deference and may not reconsider the facts,

reevaluate the evidence, or substitute its judgment for that of the Commissioner.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007);

Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Rather, a district court

must “scrutinize the record as a whole to determine if the decision reached is

reasonable and supported by substantial evidence.” Bloodsworth v. Heckler, 703

F.2d 1233, 1239 (11th Cir. 1983) (internal citations omitted).          Substantial

evidence is “such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Id. It is “more than a scintilla, but less than a

preponderance.” Id. A district court must uphold factual findings supported by

substantial evidence, even if the preponderance of the evidence is against those

findings. Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (citing Martin v.

                                         6
Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      A district court reviews the Commissioner’s legal conclusions de novo.

Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s]

failure to apply the correct law or to provide the reviewing court with sufficient

reasoning for determining that the proper legal analysis has been conducted

mandates reversal.” Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir.

1991).

IV. Discussion

      On appeal, Henderson argues the ALJ improperly discredited his testimony

regarding his pain and other subjective symptoms. (Doc. 14).

      A claimant may establish disability through testimony of pain or other

subjective symptoms. Brown v. Sullivan, 921 F.2d 1233, 1236 (11th Cir. 1991).

To do so, he must satisfy the three-part “pain standard,” by showing (1) evidence

of an underlying medical condition and either (2) objective medical evidence that

confirms the severity of the alleged pain or other subjective symptoms arising from

that condition or (3) that the objectively determined medical condition is of such a

severity that it can reasonably be expected to give rise to the alleged pain or other

subjective symptoms. Id.; see also Taylor v. Acting Comm’r of Soc. Sec. Admin.,

2019 WL 581548, at *2 (11th Cir. 2019) (citing Dyer, 395 F.3d at 1210); 20 C.F.R.

§ 416.929; SSR 16-3p. A claimant’s subjective testimony supported by medical

                                         7
evidence that satisfies the pain standard is sufficient to support a finding of

disability. Brown, 921 F.2d at 1236 (citing Hale v. Bowen, 831 F.2d 1007, 1011

(11th Cir. 1987); MacGregor v. Bowen, 786 F.2d 1050, 1054 (11th Cir. 1986);

Landry v. Heckler, 782 F.2d 1551, 1552 (11th Cir. 1986)). An ALJ may discredit a

claimant’s testimony regarding his pain or other subjective symptoms provided he

clearly articulates explicit and adequate reasons for doing so. Brown, 921 F.2d at

1236; Taylor, 2019 WL 581548, at *2 (citing Dyer, 395 F.3d at 1210).

      In a pain questionnaire and function report submitted with his DIB and SSI

applications, Henderson indicated he has difficulty walking, can only walk ten feet

before he has to rest for between fifteen and twenty minutes, and uses a wheelchair

and a walker. (Id. at 240-49). During the hearing before the ALJ, Henderson

testified he can walk no more than half of a city block before he has to stop and

rest, has difficulty squatting, cannot kneel or crawl, and can carry no more than

two or three pounds for one-third of a day. (Id. at 88-91). He testified that on an

average day his leg pain is a seven out of ten on an ascending pain scale. (Id. at

88). He testified that on a bad day the pain is a ten and he has between three and

five bad days per month. (Id.).

      The ALJ determined Henderson’s medically determinable impairments

could reasonably be expected to produce his alleged symptoms but that

Henderson’s statements concerning the intensity, persistence, and limiting effects

                                        8
of the symptoms are not entirely consistent with the medical and other evidence.

(Id. at 15).   The ALJ articulated three reasons for discrediting Henderson’s

statements regarding his symptoms: (1) Henderson’s medical records, which lack

corroborating medical opinions, do not substantiate his complaints, (2)

Henderson’s daily activities are not as limited as would be expected for someone

with disabling symptoms and limitations, and (3) there is evidence Henderson

stopped working for reasons not related to his alleged impairments. (Id.).

      Henderson challenges the ALJ’s credibility determination on a variety of

grounds. Implied in one of those grounds is the argument that the record does

contain medical opinions and the ALJ erred in failing to state and explain the

weight given to those opinions. (Doc. 14 at 19-21).

      “Medical opinions are statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and severity of

[a claimant’s] impairment(s), including [a claimant’s] symptoms, diagnosis and

prognosis, what [a claimant] can still do despite impairment(s), and [a claimant’s]

physical or mental restrictions.” 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1); see

also Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011)

(holding treating physician’s treatment notes, which included description of

claimant’s symptoms, a diagnosis, and a judgment about the severity of claimant’s

impairments, were medical opinions to which the ALJ was required to assign a

                                        9
particular weight and explain reasons for doing so). 4

       An ALJ must state with particularity the weight given to medical opinions

and the reasons for doing so. Winschel, 631 F.3d at 1179 (citing Sharfarz v.

Bowen, 825 F.2d 278, 279 (11th Cir. 1987)). Moreover, an ALJ must give the

medical opinions of treating physicians “substantial or considerable weight,”

absent clearly articulated good cause. Id. (internal quotation marks omitted). An

ALJ’s failure to clearly articulate the weight assigned to a medical opinion is an

error that requires reversal and remand. See McClurkin v. Soc. Sec. Admin., 625 F.

App’x 960, 962 (11th Cir. 2015) (“In the absence of [a clear articulation of the

weight given different medical opinions], it is impossible for a reviewing court to

determine whether the ultimate decision on the merits of the claim is rational and

supported by substantial evidence[,]” and “ ‘we will decline to affirm simply

because some rationale might have supported the ALJ’s conclusion.’” (quoting

Winschel, 631 F.3d at 1179)).

       Here, the ALJ stated there was no opinion evidence for consideration. (Tr.

at 15). Contrary to the ALJ’s assertion, the record does contain opinion evidence.

The ALJ did discuss records of Dr. Mark Leberte, an orthopedic surgeon who

treated Henderson’s lower right extremity fracture, and seems to have given

4
  Sections 404.1527 and 416.927 apply to claims filed before March 27, 2017. See §§ 404.1527
and 416.927; see also 82 Fed. Reg. 5844-01 (Jan. 18, 2017) (noting revisions to rules regarding
evaluation of medical evidence are effective as of March 27, 2017); 82 Fed. Reg. 15132-01
(same). Henderson filed his claims on March 2, 2015. (Tr. at 100-101).
                                             10
considerable weight to his most recent record from January 2016, noting his

physical examination of Henderson revealed adequate range of motion in the

ankle, a callus formation at the fracture site, and no tenderness and that imaging

showed good healing of the fracture. (Id. at 14-15, 457). However, the ALJ did

not discuss or state the particular weight given to other medical opinions contained

in the record.      For example, in an August 2015 radiology report, Dr. E.L.

Mollohan, whose practice provided pain management treatment to Henderson

between August 2015 and June 2016, interpreted imaging of Henderson’s lower

right extremity to show severe osteoarthritis of the right ankle joint. (Id. at 521).

Other of Dr. Mollohan’s records include a diagnosis of chronic pain and document

limited range of motion in Henderson’s right ankle and knee. (Id. at 534, 536).

         The ALJ’s failure to state and explain the weight given to the medical

opinions contained in the record, based on an incorrect determination there was no

opinion evidence to consider, is in and of itself an error that requires reversal and

remand to the Commissioner for further consideration. See McClurkin, 625 F.

App’x at 962. 5 Moreover, because this error infected the ALJ’s evaluation of

Henderson’s testimony regarding his symptoms, the ALJ’s decision to discredit

that testimony is not supported by substantial evidence.



5
  Given this error warrants reversal and remand to the Commissioner for further consideration, it
is not necessary to address Henderson’s remaining assignments of error.
                                              11
V.    Conclusion

      Having reviewed the administrative record and considered all of the

arguments presented by the parties, the undersigned find the Commissioner’s

decision is not in accordance with applicable law or supported by substantial

evidence. Therefore, the decision is due to be reversed and remanded for further

consideration. A separate order will be entered.

      DONE this 24th day of April, 2019.



                                            ______________________________
                                            STACI G. CORNELIUS
                                            U.S. MAGISTRATE JUDGE




                                       12
